DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 7, 2022:
Claims 13-15 are pending.
The previous objection to the specification is withdrawn in light of the amendment.
The previous objection to the drawings is withdrawn in light of the amendment.
Drawings
The drawings were received on February 1, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/143503A1/US 2018/0047966 (Sakaguchi et al.) in view of US 2011/0104522 (Morita et al.) and US 2013/0252078 (Kim et al.).  (Note: Regarding Sakaguchi et al., both references refer to the same PCT number but are applicable under different prior art dates.  The US version is relied upon as the English translation for the corresponding WO document.)

As to claim 13, Sakaguchi et al. teach a battery pack comprising: a first cylindrical electrochemical cell ([10d] lower cell) and a second cylindrical ([10u] upper cell); -5-wherein the first cylindrical electrochemical cell and the second cylindrical electrochemical cell are positioned in a coaxial configuration thereby positioning a positive terminal [11] of the first cylindrical electrochemical cell [10d] against a negative terminal [12] of the second cylindrical electrochemical cell [10u] (figs. 5C-6; para 0060-0062).
	Sakaguchi et al. do not teach (a) the presence of the first cylindrical cell having a conductive sleeve, the conductive sleeve is separated from the first cylindrical electrochemical cell by an insulating layer of material; and the second electrochemical cell having a conductive sleeve, the conductive sleeve is separated from the second cylindrical electrochemical cell by an insulating layer of material, (b) wherein the conductive sleeve of the first cylindrical electrochemical cell is conductively connected on one end thereof to the conductive sleeve of the second cylindrical electrochemical cell, together the conductive sleeves form a coaxial return path for electrical current being drawn from the cylindrical electrochemical cells by a connected device, and (c) that the first and second cylindrical cells comprise steel, such that (d) the pack has a reduced magnetic field emission.
	With respect to (a), Morita et al. teach of using a metal outer case [11] (aluminum embodied) that is separated from the battery cell by an inner case [12] (insulating layer of material) (fig. 4; para 0012, 0045).  The motivation for applying a metal outer case [11] (aluminum embodied) that is separated from the battery cell by an inner case [12] (insulating layer of material) (as taught by Morita et al., and as applied to each of Sakaguchi et al.’s first and second cylindrical electrochemical cells) is to prevent short 
	With respect to (b), the combination would render this limitation obvious, as Sakaguchi et al. teach of coupling the cell in series (abs) and connects the terminals using lead terminals [31] (fig. 6; para 0064).  (Note: This relationship appears to be present in Morita et al. as well, as seen in fig. 3 and with multiple batteries stacked positive to negative.) Thus, applying this series structure with the inclusion of each battery having additional housings (conductive sleeve and insulating sleeve of Morita et al.) would yield the claimed structure, as combination would yield the connections placed around the conductive sleeve of Morita et al. (which when applied to each cell of Sakaguchi et al.) would yield two conductive sleeves physically touching and thus would facilitate the claimed conductivity (similar to as if Sakaguchi et al.’s sleeve [11] of fig. 2 were separate but touching to yield the same effect as fig. 3).  Thus, the presence of such a structure forms a coaxial return path (as the terminals and conductive sleeves are placed in the same manner as claimed).
	With respect to (c), Kim et al. teach of known metallic materials to house batteries.  Materials include steel (para 0039).  The combination of using steel as the cell housing Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (d), as the claimed invention is rendered obvious (see above), the property of having a reduced magnetic field emission would be expected.  
	As to claim 14, the combination would render the limitation obvious, as Morita et al.’s metallic outer case [10] (hollow cylinder; fig. 2) is applied to each battery of Sakaguchi et al. (fig. 6) (each conductive cylinder configured to fiat about at least one of the cylindrical cells) (see the combination of claim 13 for full details, incorporated herein but not reiterated herein for brevity’s sake. (Note: Steel has been rendered obvious by Kim et al., as set forth above; this combination is incorporated herein but not reiterated herein for brevity’s sake.)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. in view of Morita et al. and Kim et al., as applied to claim 13 above, further in view of US 2016/0129264 (Hovland et al.).
	As to claim 15, the combination renders obvious the use of an insulating material between each cylindrical-steel cell and the conductive sleeve thereof (see the rejection to claim 13 for full details, incorporated herein but not reiterated herein for brevity’s sake).  

	However, Hoveland et al. teach known insulating enclosures [308] (that separate a battery from a secondary housing (fig. 4).  Materials include polyimide (para 0027).  The combination of using polyimide as the insulating material would yield the predictable result of providing an insulating enclosure for a battery. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the prior art, such that the insulating enclosure for a battery, as the combination would yield the predictable result of providing an insulating enclosure. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the prior art does not provide the conductive sleeve as claimed, specifically emphasizing the newly cited claim limitation of “together the conductive sleeves form a coaxial return path for electrical current”, citing the presence of a conducting lead plate [30] in Morita et al. which provides an asymmetrical return path (Applicant cites fig. 9 and para 0011, 0049, 0050 of Morita), whereas the coaxial return 
	Examiner respectfully disagrees.  The presence of lead [30] does not mean that a coaxial return path does not exist.  Specifically, Sakaguchi et al. teach of coupling the cell in series (abs) and connects the terminals using lead terminals [31] (fig. 6; para 0064).  This relationship appears to be present in Morita et al. as well, as seen in fig. 3 and with multiple batteries stacked positive to negative. Thus, applying this series structure with the inclusion of each battery having additional housings (conductive sleeve and insulating sleeve of Morita et al.) would yield the claimed structure, as combination would yield the connections placed around the conductive sleeve of Morita et al. (which when applied to each cell of Sakaguchi et al.) would yield two conductive sleeves physically touching and thus would facilitate the claimed conductivity (similar to as if Sakaguchi et al.’s sleeve [11] of fig. 2 were separate but touching to yield the same effect as fig. 3).  Thus, the presence of such a structure forms a coaxial return path (as the terminals and conductive sleeves are placed in the same manner as claimed).  It is unsure why the presence of lead [30] would destroy a coaxial nature that has been formed (i.e. between the terminals or the sleeve), especially when the provision of the lead plate appears to provide connection to a circuit board (para 0050).  Additionally, nothing in the claim language precludes the presence of other paths than just the coaxial path.  No proof or reasoning has been provided as to how the claimed invention differs from that of the prior art (in combination, as set forth in the rejection).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that electrical symmetry is formed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the arguments fail to address why the combination would not yield the same invention as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the argument is not persuasive, and the rejection of record is maintained.  
	Applicant argues that Morita’s structure teaches away from the coaxial return path as claimed.
	Examiner respectfully disagrees.  As set forth in the response above, Applicant has not provided proof or reasoning as to how a coaxial return path does not exist (merely with the presence of a lead in Morita).  (Note: Nothing in the claim language precludes the presence of other paths than just the coaxial path.)  Again, the presence of the structure rendered obvious forms a coaxial return path (as the terminals and conductive sleeves are placed in the same manner as claimed).  Thus, the argument is not persuasive, and the rejection of record is maintained.  
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EUGENIA WANG/Primary Examiner, Art Unit 1759